DISMISS and Opinion Filed April 30, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00218-CV

                    KNO FRANCHISING, LTD., Appellant
                                   V.
     SUDHIR JOSHI, AN INDIVIDUAL, AND JOSHI HOLDINGS, LLC, Appellees

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-04667-2014

                            MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s motion for voluntary dismissal. Appellant has informed

the Court that it no longer wishes to pursue the appeal. Accordingly, we grant appellant’s

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




150218F.P05
                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

KNO FRANCHISING, LTD., Appellant                   On Appeal from the 416th Judicial District
                                                   Court, Collin County, Texas.
No. 05-15-00218-CV        V.                       Trial Court Cause No. 416-04667-2014.
                                                   Opinion delivered by Chief Justice Wright.
SUDHIR JOSHI, AN INDIVIDUAL, AND                   Justices Lang-Miers and Stoddart,
JOSHI HOLDINGS, LLC, Appellees                     participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees SUDHIR JOSHI, AN INDIVIDUAL, AND JOSHI
HOLDINGS, LLC recover their costs of this appeal from appellant KNO FRANCHISING, LTD.


Judgment entered April 30, 2015.




                                             –2–